Citation Nr: 0113471	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-14 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Eligibility for Supplemental Service Disabled Veterans' (SRH) 
Insurance under 38 U.S.C.A. § 1922A.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1949 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1999 administrative decision 
of a Regional Office and Insurance Center (IC) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim, for Supplemental Service Disabled Veterans' 
(SRH) Insurance under 38 U.S.C.A. § 1922A.  The veteran filed 
a timely notice of disagreement regarding the denial of SRH 
insurance, commencing this appeal.  

The veteran originally requested personal hearings before 
both IC hearing personnel and a member of the Board; however, 
in a July 2000 written statement, he withdrew his requests 
for personal hearings before VA personnel.  See 38 C.F.R. 
§§ 20.702, 20.704 (2000).  


FINDINGS OF FACT

1.  The veteran filed an application in July 1999 for 
Supplemental Service Disabled Veterans' (SRH) Insurance under 
38 U.S.C.A. § 1922A.

2.  The veteran was born on October [redacted], 1932, according to 
his insurance application.  

3.  At the time he filed an application for SRH insurance, 
the veteran was in excess of 65 years of age.  



CONCLUSION OF LAW

The basic criteria to establish eligibility for Supplemental 
Service Disabled Veterans' (SRH) Insurance under 38 U.S.C.A. 
§ 1922A have not been met.  38 U.S.C.A. §§ 1912, 1922, 1922A 
(West 1991 & Supp. 2000); 38 C.F.R. § 20.101 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In an August 1999 administrative decision, the veteran was 
denied entitlement to Supplemental Service-Disabled Veterans 
(SRH) Insurance.  He was told that his application for SRH 
insurance was not submitted before his 65th birthday.  He 
responded with an October 1999 notice of disagreement.  A 
statement of the case was afforded him in January 2000, and 
his VA Form 9 was received in February 2000, perfecting his 
appeal.  

In his various contentions to the VA, the veteran has argued 
that prior to the RO's June 1999 award of service connection, 
and assignment of a 100 percent (total) initial rating, for 
chronic obstructive pulmonary disease, he was not eligible to 
apply for either Service-Disabled Veterans (RH) Insurance or 
SRH insurance.  Furthermore, he has asserted that he 
initially filed his claim for service connection for a 
respiratory disability in 1994, prior to his 65th birthday, 
and if the VA had favorably decided his claim in a more 
timely manner, he would have become eligible for these 
insurance programs prior to his 65th birthday.  Thus, the 
fact that his appellant for SRH was filed subsequent to his 
65th birthday was purely the fault of the VA, and the 
requirement should therefore be waived.  

The denial of entitlement to SRH insurance was continued, and 
his appeal was forwarded to the Board.  


Analysis

Under the provisions of 38 U.S.C.A. § 1922, a veteran may be 
entitled to RH insurance when it is determined that he has a 
compensable service-connected disability and he applies in 
writing for such insurance within two years of the date 
service connection was granted.  38 U.S.C.A. § 1922 (West 
1991 & Supp. 2000).  Veterans insured under 38 U.S.C.A. 
§ 1922, who also qualify for a waiver of premiums paid on 
that policy, are also eligible for SRH insurance, in an 
amount up to $20,000 under 38 U.S.C.A. § 1922A.  38 U.S.C.A. 
§ 1922A (West 1991 & Supp. 2000).  Applications for SRH 
insurance must be filed by an eligible veteran within one 
year of the date on which he/she is granted a waiver of 
premiums paid for the underlying RH insurance policy, and 
prior to his/her 65th birthday.  38 U.S.C.A. § 1922A(b), (c) 
(West 1991 & Supp. 2000).  

In the present case, the veteran was found ineligible for SRH 
insurance because his application was received in July 1999, 
at which time he was in excess of 65 years of age.  As is 
noted above, only veterans eligible for waivers of RH 
insurance premiums under 38 U.S.C.A. § 1912 (West 1991) may 
be awarded SRH insurance.  38 U.S.C.A. § 1922A (West 1991 & 
Supp. 2000).  In turn, waivers for RH insurance may only be 
awarded to veterans who are continuously and totally 
disabled.  38 U.S.C.A. § 1912(a) (West 1991).  The veteran 
has argued that had he been more promptly awarded a total 
disability rating after his 1994 application for service 
connection for a respiratory disability, he would have been 
able to apply for SRH insurance prior to his 65th birthday; 
thus, the lateness of his application is the fault of the VA, 
and the requirement of 38 U.S.C.A. § 1922A(c) should be 
waived.  However, the date of application of the veteran's 
claim for service connection is not controlling; rather, the 
date of the filing of his application for SRH insurance is.  
Moreover, the requirements for RH insurance waiver do not 
specify that a veteran be disabled due to service-connected 
disabilities; only total disability is required.  38 U.S.C.A. 
§ 1912(a) (West 1991).  The Board notes that the veteran was 
first awarded a compensable rating for a service connected 
disability in March 1990, at which time he became eligible to 
apply for RH insurance.  See 38 U.S.C.A. § 1922 (West 1991 & 
Supp. 2000).  Therefore, he could have applied for RH 
insurance at that time, and subsequently filed applications 
for insurance premium waiver and SRH insurance prior to his 
65th birthday.  

Where, as here, the law is dispositive of the claim, the 
Board is bound by the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Nothing in the language of 38 U.S.C.A. § 1922A 
affords the VA the authority to waive the requirement that an 
application for SRH insurance be submitted before the veteran 
attains 65 years of age.  38 U.S.C.A. § 1922A(c) (West 1991 & 
Supp. 2000).  Consequently, because the veteran's application 
for SRH insurance was received after he attained 65 years of 
age, it must be denied.  

As a final matter, the Board notes that, on November 9, 2000, 
during the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096, which, among other things, redefines 
the obligations of VA with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475,  114 Stat. 2096 
(2000).  See also VAOPGCPREC 11-00 (2000); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The RO has not had an opportunity to address this new 
legislation with regard to the appellant's claim.  The Board 
emphasizes, however, that, as evidenced by the January 2000 
Statement of the Case, the appellant has been given notice of 
the reasons for the denial, he has not asserted that he filed 
a claim for SRH insurance prior to his 65th birthday (the 
basis for the denial), and he has not identified any 
pertinent existing evidence that has not been obtained.  
Significantly, moreover, for the reasons noted above, the 
Board is without authority to grant the benefit sought on 
appeal-indeed, the law precludes it.  See Sabonis, 6 Vet. 
App. at 430.  Thus, any further development consistent with 
the dictates of Veterans Claims Assistance Act of 2000 would 
not result in a different outcome of the matter on appeal.



ORDER

The veteran's application for Supplemental Service Disabled 
Veterans' Insurance (SRH) under 38 U.S.C.A. § 1922A is 
denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

